Title: To Alexander Hamilton from Brigadier General Anthony Wayne, 31 July 1779
From: Wayne, Anthony
To: Hamilton, Alexander


Fish Kill landing [New York] 31st July 1779
Dear Colonel
That affair of Colo Williams’s is very old & I thought had been long drop’t. I can’t pretend to recollect the Circumstances & Charges laid against him—all I know of my own knowledge is that early in the morning of the Action of Germantown Colo Williams came & took me by the hand & seemed pleased at the prospect of Immediate Action; but at the same time appeared to be much Intoxicated with Liquor too much so for serious business which might very probably be occation’d by taking but a little Spirits on an Empty Stomach and want of rest, to which cause I wish to Attribute it. I remember that Colo Stewart & some Others made the same Observations on his Situation that day—so much so that, had he not been a prisoner, I believe that he would have been put in arrest; you’d better Consult Colo Stewart on the occation who knows more of the matter than I can pretend to. I wish for his own sake that Colo. Williams would let the matter rest.
I am Sir your most Obt   Hum Servt
Anty Wayne
Colonel Hamilton
